Citation Nr: 1112781	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for the service-connected bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected status post fracture of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to March 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO increased the rating for the Veteran's service-connected hearing loss to 40 percent, effective from June 21, 2007, the date of his claim for increase.  The RO also confirmed and continued the previously assigned 10 percent rating for the service-connected post-operative left foot fracture.  As the Veteran seeks higher ratings, this appeal ensued.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the testimony is associated with the claims file.  At the hearing, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). The issue of entitlement to a TDIU has been raised by the record, but the Board does not currently have jurisdiction over this issue; therefore it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 10 percent for the service-connected status post left foot fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the audiometric evidence of record has shown no worse than Level VII hearing in the right ear and no worse than Level VIII hearing in the left ear, which corresponds to a 40 percent rating.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 percent for the service-connected bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in July 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notification also advised the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection per the requirements of Dingess.  

Then, in a subsequent notice letter sent to the Veteran in September 2008, the RO provided the Veteran with the rating criteria pertinent to rating service-connected hearing loss.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue pertaining to hearing loss have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Moreover, in statements dated in August 2007 and October 2007, the Veteran specifically indicated that he did not have any additional evidence to submit in support of his claim and requested, by checking the appropriate box, that the RO decide his claim as quickly as possible.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Rating - Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran submitted his most recent claim for an increased rating in June 2007.  The claims file contains audiometric testing and evaluations from May 2007, August 2007, June 2009 and April 2010.  

At a May 2007 audiometric evaluation conducted at a private facility on a fee basis for VA compensation and pension purposes, the Veteran's chief complaint was that he had to play the television too loudly without his hearing aids, and also had some difficulty hearing from another room even with his hearing aids.  Testing indicated a moderate to profound hearing loss in both ears.  The hearing loss was sensorineural, indicating no conductive loss, although the tympanic membrane had a history of pathology.  The Audiogram noted the following:  



HERTZ



1000
2000
3000
4000
RIGHT
45
80
105
95
LEFT
50
85
90
85

The average was 78 in the right ear and 83 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The audiologist noted that middle ear compliance was normal in the left ear; however, tympanometry was flat in the right ear due to eardrum damage during service in 1963.  

The same results were noted in August 2007.  

These results, when applied to Table VI at 38 C.F.R. § 4.85, correspond to Level III hearing on the right and Level III hearing on the left.  These results further correspond to a 0 percent disability evaluation pursuant to Table VII. 

A June 2009 audiogram notes the following:  





HERTZ



1000
2000
3000
4000
RIGHT
50
80
75
85
LEFT
50
85
85
90

The puretone average was 73 in the right ear and 78 in the left ear.  
Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 56 percent in the left ear.  

These results, when applied to Table VI at 38 C.F.R. § 4.85, correspond to Level VI hearing on the right and Level VIII hearing on the left.  These results further correspond to a 40 percent disability evaluation pursuant to Table VII. 

The April 2010 audiogram notes the following:  



HERTZ



1000
2000
3000
4000
RIGHT
55
85
90
95
LEFT
55
80
70
85

The puretone average was 81 in the right ear and 73 in the left ear.  
Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 44 percent in the left ear.  Because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz.) is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in the higher numeral.  In this case, the results when applied to Table VI correspond to a Level VI hearing on the right and Level VIII on the left.  When the results are applied to Table VI, they correspond to Level VII in the right ear and Level VII in the left ear.  

Regardless of which Table is used (VI or VIa), the result is the same; they correspond to a 40 percent disability evaluation pursuant to Table VII.  In other words, when a Level VII hearing in both ears is applied to Table VII, the outcome is a 40 percent rating.  The same is true when Level VI hearing in one ear and Level VIII hearing in the other ear is applied to Table VII.  

In sum, both the 2009 audiogram and the 2010 audiogram reveal that the criteria are met for the assignment of a 40 percent rating for the service-connected hearing loss.  Further, a review of the entire claims file, including evidence dating back to 2007, shows that the Veteran's level of hearing impairment is clearly consistent with the criteria for a rating of 40 percent and that he is not shown an impairment which would qualify him for a different rating at any time during the appeal period.  

There is no other audiometric data of record to apply to the rating schedule, and the Veteran has not contended that the testing was inadequate or inaccurate for rating purposes.  

The Veteran has indicated in statements to the RO, as well as at his VA examinations and at his personal hearing that he has difficulties with his hearing acuity.  The Veteran's hearing difficulties are acknowledged, and it is clear that the Veteran's need for hearing aids corroborates his level of hearing loss.  However, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Based on the audiological evaluations and the regulatory framework, the level of the Veteran's hearing loss corresponds to a rating of 40 percent.  There is no doubt that the Veteran has a hearing loss as evidenced by the audiological findings on examination, as well as the need for hearing aids; however, these are encompassed and compensated by the current 40 percent rating.  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Referral for consideration of an extra-schedular rating was considered in this case under 38 C.F.R. § 3.321(b)(1).  The Veteran's hearing loss disability is manifested by decreased hearing in his ears, tinnitus, and mild difficulty understanding speech, especially from another room, as well as difficulty hearing the television.  These symptoms are contemplated by the rating schedule which is based on the ability to understand spoken words and hearing acuity at various decibel levels.  The rating schedule, and the 40 percent rating assigned, adequately contemplates the Veteran's hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is nevertheless competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).

In this case, the examiner in April 2010 noted no limitation in the Veteran's activities of daily living.  Thus, the examination report did include information concerning how the Veteran's hearing loss affects his daily functioning.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See also Thun v. Peake, 22 Vet. App. 111 (2008).  

ORDER

A disability rating in excess of 40 percent for service-connected bilateral hearing loss is denied.  
REMAND

The Veteran seeks a rating in excess of 10 percent for the service-connected status post left foot fracture.  At his personal hearing in February 2011, the Veteran reported that he was scheduled to appear for a VA examination of his left in March 2011.  The findings from this examination could aid in substantiating the Veteran's claim.  As such, the Board has a duty to obtain a report of this examination and any other relevant VA and/or private records pertinent to the Veteran's claim for increase.  38 C.F.R. § 3.159.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Because the matter is being remanded for additional records, the Veteran should be afforded a contemporaneous VA examination to determine the current nature, extent and severity of the service-connected left foot fracture residuals.  The last examination in April 2010 noted that the Veteran had instability of the left ankle, but a full assessment of the soft tissues could not be made from the x-ray studies alone.  Thus, if further testing is warranted, such as a computerized tomography (CT) scan or magnetic resonance imaging (MRI), such tests should be accomplished to determine whether the Veteran's residuals of a left foot fracture more nearly approximate that of mild, moderate, or marked ankle disability; or, whether there is nonunion or malunion of the ankle such that a rating in excess of 10 percent would be warranted under a different diagnostic code.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records since April 2010 pertinent to the Veteran's left ankle/foot disability that have not been previously secured.  If none are found, this should be noted in the claims folder.  

2.  If the Veteran identifies any private sources of medical treatment, attempt to obtain those records provided that any necessary releases are obtained.  

3.  Schedule the Veteran for a VA left foot/ankle examination.  The claims file must be provided to the examiner in conjunction with the examination.  With respect to the service-connected residuals of a left foot fracture, the examiner should describe in detail all symptoms reasonably attributable to the service-connected left foot fracture, including orthopedic and neurological manifestations, if any, as well as the current severity thereof.  The examiner should specifically note whether the Veteran's left ankle/foot disability is manifested by malunion and/or nonunion with loose movement requiring brace.  The examiner should also specifically note whether the Veteran's overall ankle/foot disability more nearly approximates that of mild, moderate, or severe.  

The examiner should also indicate the effect the service-connected left ankle/foot disability has, if any, on the Veteran's current level of occupational impairment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

4.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


